EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
1.	Claims 1-8 are allowed.
2.	The following is an examiner's statement of reasons for allowance:
Regarding claims 1-5, the prior art of record fails to disclose alone or in combination: a photovoltaic power generation system, comprising: the first two-way DC/DC converter comprises at least three ports, wherein a first port of the at least three ports of the first two-way DC/DC converter is electrically connected to the direct current bus, a second port of the at least three ports of the first two-way DC/DC converter is electrically connected to a port of the at least one first energy storage unit, a third port of the at least three ports of the first two-way DC/DC converter is electrically connected to an output terminal of the at least one second photovoltaic module or a port of the at least one second energy storage unit, and
a circuit between any two ports of the first, second, and third ports of the first two-way DC/DC converter is configured with two-way circulation,
in combination with the additional limitations of claim 1.

Regarding claims 6-7, the prior art of record fails to disclose alone or in combination: a photovoltaic power transmission method, the method comprising: the first two-way DC/DC converter comprises at least three ports, wherein the first port of the at least three ports of the first two-way DC/DC converter is electrically connected to the direct current bus, the second port of the at least three ports of the first two-way DC/DC converter is electrically connected to a port of the at least one first energy storage unit, the third port of the at least three ports of the first two-way DC/DC converter is electrically connected to an output terminal of the at least one second photovoltaic module or a port of the at least one second energy storage unit, and
a circuit between any two ports of the first, second, and third ports of the first two-way DC/DC converter is configured with two-way circulation,
in combination with the additional limitations of claim 6.

Regarding claim 8, the prior art of record fails to disclose alone or in combination: a photovoltaic power transmission method, the method comprising: the first two-way DC/DC converter comprises at least three ports, wherein the first port of the at least three ports of the first two-way DC/DC converter is electrically connected to the direct current bus, the second port of the at least three ports of the first two-way DC/DC converter is electrically connected to a port of the at least one first energy storage unit, the third port of the at least three ports of the first two-way DC/DC converter is electrically connected to an output terminal of the at least one second photovoltaic module or a port of the at least one second energy storage unit, and 
a circuit between any two ports of the first, second, and third ports of the first two-way DC/DC converter is configured with two-way circulation,
in combination with the additional limitations of claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONTACT INFORMATION
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (08/12/2022)
Examiner, Art Unit 2837


13 August 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837